DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 12/23/30 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/20.

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 refers to a plurality of trenches but depends from claim 1, which only has a single trench.  Examiner believes claim 16 should depend from claim 12 and has be rejected according.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyer et al. (US Patent 5,276,338).
Claim 1:  Beyer teaches (Fig. 10) a silicon-on-insulator (SOI) structure, comprising: a substrate that includes: a handle layer (22), an insulation layer (30) arranged over the handle layer, a buried layer (26) arranged over the insulation layer, and a trench (36/38) extending downward from an upper surface of the buried layer and terminating in the handle layer; a dielectric layer (42) located on a bottom surface of the trench and contacting the handle layer; and a polysilicon region (44) located in the trench and contacting the dielectric layer.  
Claim 2:  Beyer teaches (Col. 3 lines 49-51, Col. 4 lines 9-15, and Col. 5 lines 1-3) the trench has a depth greater than about 2 micrometers.  
Claim 4:  Beyer teaches (Col. 7 lines 40-42) the dielectric layer comprises silicon oxide.  
Claim 9:  Beyer teaches the dielectric layer extends to sidewalls of the trench (Fig. 10).  
Claim 10:  Beyer teaches (Col. 3 lines 54-56) the handle layer comprises a bulk silicon wafer.  
Claim 11:  Beyer teaches (Col. 1) a transistor formed on the buried layer.
Claims 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US PGPub 2014/0091281).
Claim 12:  Cheng teaches semiconductor structure (Fig. 11), comprising: a substrate that includes: a handle layer (10), an insulation layer (22) arranged over the handle layer [0027], a buried layer (26) arranged over the insulation layer, and a plurality of trenches (17)  each of which extends downward from an upper surface of the buried layer and terminates in the handle layer; and a dielectric layer (18) located on a bottom surface of each of the plurality of trenches and contacting the handle layer [0053].  
Claim 13:  Cheng teaches (Fig. 10,11) the buried layer is divided into a plurality of functional areas (31M, 31A,B) by the plurality of trenches; and3 DM2\13378565.1PATENTP20181622US00/N1085-01966each of the plurality of functional areas is formed between a pair of adjacent trenches.  
Claim 14:  Cheng teaches (Fig. 10,11) the plurality of functional areas comprises a first functional area (31A,B) and a second functional area (31M) that is smaller than the first functional area.  
Claim 16:  Cheng teaches wherein each of the plurality of trenches has a depth greater than about 2 micrometers [0027, 0029, 0032, 0034. 0043].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (US Patent 5,276,338).
Regarding claim 3, as described above, Beyer substantially reads on the invention as claimed and teaches the trench has a depth of about 3.5 micrometers [0027, 0029, 0032, 0034. 0043].    Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the depth taught by Beyer to be closer to 3.5 through experimentation.

Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (US Patent 5,276,338), as applied to claim 1 above, and further in view of Booth Jr. et al. (US PGPub 2013/0147007).
Regarding claim 5, as described above, Beyer substantially reads on the invention as claimed, except Beyer does not teach the dielectric layer has a thickness ranging between about 500 angstroms and about 0.1 micrometer.  Booth Jr. teaches a trench with a dielectric layer (40) at the bottom of a trench with a thickness ranging between about 500 angstroms and about 0.1 micrometer [0055] (Fig. 9) providing deep trench in an SOI based substrate [0002, 0005].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness of the oxides taught by Beyer to be the claimed ranges as taught by Booth Jr. et al. through experimentation for use in a deep trench in an SOI based substrate [0002, 0005, and 0055].
Regarding claim 6, as described above, Beyer substantially reads on the invention as claimed, except Beyer does not teach the dielectric layer comprises a sub-layer of lining oxide with a thickness between about 150 angstroms and about 300 angstroms, and a sub-layer of pad oxide with a thickness between about 350 angstroms and about 1000 angstroms.  Booth Jr. teaches the dielectric layer comprises a sub-layer of lining oxide (40) with a thickness between about 150 angstroms and about 300 angstroms, and a sub-layer of pad oxide (60) with a thickness between about 350 angstroms and about 1000 angstroms [0055] (Fig. 9) providing deep trench in an SOI based substrate [0002, 0005].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness of the oxides taught by Beyer to be the claimed ranges as taught by Booth Jr. et al. through experimentation for use in a deep trench in an SOI based substrate [0002, 0005, and 0055].
Regarding claim 7, as described above, Beyer substantially reads on the invention as claimed, except Beyer does not teach the sub-layer of lining oxide has a thickness of about 250 angstroms and the sub-layer of pad oxide has a thickness of about 500 angstroms.  Booth Jr. teaches the sub-layer of lining oxide has a thickness of about 250 angstroms and the sub-layer of pad oxide has a thickness of about 500 angstroms [0055]. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness of the oxides taught by Beyer to be the claimed ranges as taught by Booth Jr. et al. through experimentation for use in a deep trench in an SOI based substrate [0002, 0005, and 0055].
Regarding claim 17, as described above, Beyer substantially reads on the invention as claimed, except Beyer does not teach the dielectric layer extends to sidewalls of the trench and comprises a sub-layer of lining oxide with a thickness of about 250 angstroms and a sub-layer of pad oxide with a thickness of about 500 angstroms. Booth Jr. teaches the dielectric layer extends to sidewalls of the trench and comprises a sub-layer of lining oxide with a thickness of about 250 angstroms and a sub-layer of pad oxide with a thickness of about 500 angstroms [0055].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness of the oxides taught by Beyer to be the claimed ranges as taught by Booth Jr. et al. through experimentation for use in a deep trench in an SOI based substrate [0002, 0005, and 0055].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (US Patent 5,276,338), as applied to claim 1 above, and further in view of DiSarro et al. (US Patent 8,841,174)
Regarding claim 8, as described above, Beyer substantially reads on the invention as claimed, except Beyer does not teach the pad oxide comprises tetraethoxysilane (TEOS).  DiSarro teaches trench isolation regions comprising silicon dioxide comprised of TEOS (Col. 4 lines 1-15).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact insulator as taught by DiSarro (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PGPub 2014/0091281) as applied to claim 14 above, and further in view of Booth Jr. et al. (US PGPub 2013/0147007).
Regarding claim 7, as described above, Cheng substantially reads on the invention as claimed, except Cheng does not teach a polysilicon region located in each of the plurality of trenches and contacting the dielectric layer; a first transistor formed on the buried layer in the first functional area; and a second transistor formed on the buried layer in the second functional area, wherein the first transistor and the second transistor are electrically connected during a charging process.  Booth Jr. teaches a polysilicon region (44B,44A) located in each of the plurality of trenches and contacting the dielectric layer (42A, 242B) [0046, 0061, 0062]; a first transistor formed on the buried layer in the first functional area; and a second transistor formed on the buried layer in the second functional area, wherein the first transistor and the second transistor are electrically connected during a charging process [0002] to form a variety of circuit applications as taught by Booth Jr with isolations structures and trench capacitors with simultaneous productions steps.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the trenches taught by Cheng to include a conductive material to become a functional part of the device and reduce processing steps as taught by Booth Jr [0002].  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814